DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 17-20, and Species IV, Figures 26-33, in the reply filed on February 23, 2021 is acknowledged.  Applicant states on page 6 of the Remarks filed on February 23, 20201 that claims 1-6 and 17-22 read on the elected species.  However, claim 19 appears to be drawn to a non-elected species as a device wherein the base link, the first link, and the second link are made of radiographic material is disclosed by non-elected Species V, Figs. 34-39 (see paragraph [0115] of the present application).  Additionally, elected Species IV appears to disclose the links being made of radiolucent material rather than radiographic material (see paragraph [0106] of the present application). Therefore, claims 7-10, 19, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging element” in claims 1, 17, 18, and 20; “imaging device” in claims 17 and 21.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 18 is objected to because of the following informalities: 
Regarding claim 18, in lines 1-2, “image elements” should be “imaging elements”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 17, 18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, from which claims 4-5 depend, “a length of an image of the pin provides the indication” is indefinite, as it is unclear if the length of the image itself is referred to or the length of the pin as it appears in an image is referred to.  For the purpose of examination, it is assumed the length of the pin as it appears in an image is referred to.
Regarding claim 17, “a change in sizes of the first and second images generated based on the first and second imaging elements” is indefinite, as it is unclear if the size of the images themselves are referred to, or the size of the imaging elements as they appear in images is referred to.  For the purpose of examination, it is assumed the size of the imaging elements as they appear in images is referred to.
Further regarding claim 18, the term "generally cylindrical" is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, it is assumed “cylindrical” is recited.
Further regarding claim 20, the term "generally parallel" is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, it is assumed “parallel” is recited.
claim 21, from which claim 22 depends, “a change in shape of an image generated based by the radiographic imaging device based on the at least one imaging element” is indefinite, as it is unclear if the shape of the image itself is referred to, or the shape of the imaging element as it appears in images is referred to.  For the purpose of examination, it is assumed the shape of the imaging element as it appears in images is referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0172758 (Field).
Regarding claim 21, Field discloses a spinal interbody device (400) comprising: a first link (410); a second link (420) pivotable relative to the first link between a collapsed position and an expanded position (via hinge 428, see paragraphs [0151] and [0263]), wherein the first link and the second link define top and bottom surfaces  at least one imaging element (487) provided in the second link and positioned such that when viewed with a radiographic imaging device from one of the first side and the second side, a change in the shape of an image generated by the radiographic imaging device based on the at least one imaging element provides an indication of a corresponding change in a degree of pivoting of the second link relative to the first link (see Fig. 4B and paragraph [0266]; see also marked-up Figs. 1Q and 1S below with markers added to show embodiment 400 as it would appear; the shape of the marker 487 as it would appear in images of the device when imaged from the same lateral position would change as the arm 420 with marker 487 is pivoted from the collapsed position to the expanded position).

    PNG
    media_image1.png
    588
    1273
    media_image1.png
    Greyscale

Regarding claim 22, Field discloses wherein the imaging element (487) comprises a radiographic element (see paragraph [0266]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0079883 (Butler) in view of Field.
Regarding claim 1, Butler discloses a spinal interbody device (210) comprising: a base link (216) having a first end (end coupled to link 212) and a second end (end coupled to link 214); a linkage (212/214) comprising: a first link (212) having a first end coupled to the first end of the base link and a second end (end coupled to link 214); a second link (214) having a first end coupled to the second end of the first link and a second end coupled to the second end of the base link (see Figs. 10-12); wherein the base link and the first and second links define top (274/228/248) and bottom (276/230/250) surfaces configured to engage adjacent portions of bone (see paragraphs[ 0049]-[0051]), and first (278/232/252) and second (280/234/254) sides extending between the top and bottom surfaces.  Regarding claim 6, Butler discloses wherein the first link (212) pivots and translates relative to the base link (216) (see paragraph [0052]), and the second link (214) moves only in a pivoting fashion relative to the base link (216) (see paragraph [0053]).

Regarding claim 2, Field suggests wherein the imaging element comprises a pin (487), and wherein a length of an image of the pin provides the indication of the degree of expansion of the device when the device is imaged (the length of the pin as it would appear in an image when imaged from the same lateral position would change as the arm 420 with pin 487 is pivoted from the collapsed position to the expanded position; see marked-up Figs 1Q and 1S above).
Regarding claim 3, Field suggests wherein the pin comprises first and second pins (see Fig. 4B; two pins 487).
Regarding claim 4, Field suggests wherein the first pin (487) is provided in the first link (410) and the second pin (487) is provided in the second link (420).
Regarding claim 5, Field suggests wherein the first and second pins (487) extend generally parallel to the top and bottom surfaces (405/406) (see Fig. 4B).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the interbody implant of Butler 
Regarding claim 17, Butler discloses a spinal interbody device (210) comprising: a base link (216) comprising a first end (end coupled to link 212) and a second end (end coupled to link 214), the base link defining a first side of the device extending between the first end and the second end (link 216 defines bottom of the device 210 as shown in Figs. 11 and 12); a linkage (212/214) comprising: a first link (212) having a first end coupled to the first end of the base link and a second end (end coupled to link 214); a second link (214) having a first end coupled to the second end of the first link and a second end coupled to the second end of the base link; wherein the base link and the first and second links define top (274/228/248) and bottom (276/230/250) surfaces configured to engage adjacent portions of bone (see paragraphs [0049]-[0051]), and the linkage defines a second side of the device opposite the first side of the device (linkage 212/214 defines the top side of the device 210 as shown in Figs. 11 and 12), wherein when the linkage is movable relative to the base link between a collapsed position and an expanded position (see Figs. 11 and 12 vs. Figs. 13 and 14).
Butler fails to disclose the first link including a first imaging element; the second link including a second imaging element; and wherein the base link and the linkage are configured such that when viewed with an imaging device from one of the first side of the device and the second side of the device, a change in the sizes of first and second images generated based on the first and second imaging elements provides an 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the interbody implant of Butler such that imaging element are provided in the first and second links as suggested by Field in order to allow a surgeon to visualize a degree of expansion of the interbody device via radiography or other medical imaging techniques (see Field, paragraph [0266]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Field, and further in view of U.S. Patent Application Publication No. 2011/0112642 (Tohmeh).
Regarding claim 18, Field fails to explicitly state that the first and second image elements are generally cylindrical in shape.  However, Tohmeh discloses a spinal fusion implant (10) that utilizes cylindrical radiographic markers (26, 27, and 28) to facilitate In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2016/0256291 (Miller) discloses an expandable intervertebral implant that utilizes radiographic markers to measure a degree of expansion of the implant
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773